Citation Nr: 0813570	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served as a member of the National Guard from 
June 1968 to October 1971, which included a period of active 
duty for training (ACDUTRA) from September 1968 to January 
1969.  He subsequently had active service from October 1971 
to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO).

This appeal was the subject of a September 2005 hearing 
before the undersigned Veterans Law Judge, and was remanded 
to the RO by the Board in December 2005. 


FINDINGS OF FACT

1.  The veteran is not shown to have had hypertension during 
service or within one year of discharge from service.

2.  There has been no demonstration by competent clinical 
evidence of record that there is an etiological relationship 
between the veteran's hypertension and service.

3.  There has been no demonstration by competent clinical 
evidence of record that the veteran's hypertension was caused 
or aggravated by service-connected disability, to include 
tinnitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

An April 2003 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for hypertension on a secondary basis; and A March 
2006 VCAA letter informed the appellant of what evidence was 
required to substantiate his claim for service connection for 
hypertension, both on a direct and secondary basis.  The 
letters also informed him of his and VA's respective duties 
for obtaining evidence.  The March 2006 letter further 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.  In addition, the 
March 2006 letter explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claim has been readjudicated thereafter.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant 
for the Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of post-service treatment, 
and reports of VA examinations.  VA was under no further duty 
to obtain additional medical opinions or examinations in this 
matter, because there is no indication by competent medical 
evidence that the veteran's hypertension began during 
service, is related to any incident of service, or is caused 
or aggravated by any service connection disability.  See 38 
U.S.C.A. § 5103A(d).  The etiology of hypertension is a 
complex medical matter not susceptible to lay observation, so 
that the veteran's unsupported lay speculation does not serve 
as an indication of such a nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
Although it appears likely that the veteran is receiving 
treatment for hypertension from a private physician since he 
is apparently prescribed medication for hypertension, the 
veteran did not identify records of any such treatment 
records, obtain them himself and submit them to VA, or submit 
any relevant evidence in his possession, in response to the 
VCAA letters dated in April 2003 or March 2006.  Without the 
cooperation of the veteran, further attempted development of 
the medical evidence in this regard is futile.  The duty to 
assist in the development and the adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all identified 
available evidence that could substantiate the claim has been 
obtained.  There is no identification in the file of 
additional available relevant records that have not yet been 
obtained.



Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, including hypertension, are 
presumed to have been incurred in, or aggravated by, service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition may also be service-connected under 38 C.F.R. § 
3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Service medical records indicate that the veteran experienced 
a substantial noise-related hearing loss during service.  He 
is service-connected for bilateral hearing loss, tinnitus, an 
anxiety disorder, a sleep disorder, and headaches.  

Blood pressure at an April 1968 induction examination was 
measured at 120/84.  Blood pressure at a January 1969 
examination was measured at 124/82.  Blood pressure at his 
April 1972 service discharge examination was measured at 
120/80.   At these examinations clinical evaluation of the 
veteran's heart and vascular system were normal.

There is no indication that the veteran had hypertension 
during service or within a year of service.  Thus, 
entitlement to service connection for hypertension on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

On VA examination in October 1979, the veteran's blood 
pressure was 120/80.  His blood pressure as measured during 
VA hospitalization in April 1987 was 124/80.  No history or 
diagnosis of hypertension was indicated.

A history of hypertension was noted at VA audiological 
treatment in October 2002.  A blood pressure measurement 
during VA treatment in March 2003 was 146/76, although no 
diagnosis or history of hypertension was noted.  At a 
September 2004 VA psychiatric examination, the diagnoses 
included hypertension.  At an October 2004 record of VA 
neurological examination, the veteran's blood pressure was 
measured at 150/105 sitting, standing, and in the supine 
position.  

At a September 2005 Board hearing, the veteran expressly 
chose not to provide testimony as to the matter of 
entitlement to service connection for hypertension, claimed 
as secondary to tinnitus.  (See September 2005 Board Hearing 
Transcript at page 2.)

In December 2005 the Board granted claims for service 
connection for a headache disorder, an anxiety disorder, and 
a sleep disorder, based on multiple medical opinions 
indicating that these conditions were caused or aggravated by 
the veteran's service-connected tinnitus.  The Board remanded 
the claim for service connection for hypertension for proper 
VCAA notice to be issued, and for a VA compensation 
examination including an opinion as to whether the veteran's 
hypertension is related to service or any service-connected 
disability, including tinnitus.  

In January 2006, the RO implemented the Board's December 2005 
grants of service connection for a headache disorder, an 
anxiety disorder, and a sleep disorder.

At a VA examination in April 2006, the examiner noted that 
the veteran had been on treatment for high blood pressure 
since June 2005.  Blood pressure was 160/100 on three 
repeated measurements.  The veteran was currently prescribed 
Atenolol, but he reported that he had been out of the 
medication for the last three days.  He reported high-pitched 
constant ringing all day long.  He also reported hearing loss 
and had hearing aids.  On physical examination of the ears, 
there were no abnormal findings and there was no evidence of 
ear disease.  There were no abnormal findings on examination 
of the heart, lungs, or extremities.  Blood testing and 
urinalysis were unremarkable.  The examiner diagnosed the 
veteran as having suboptimally controlled blood pressure, 
which was not caused or aggravated by service-connected 
tinnitus.  Although the examination request sent to the 
examiner focused on the matter of entitlement to hypertension 
as secondary to service-connected tinnitus, the examiner 
elaborated in his written opinion that there was no 
relationship between the veteran's hypertension and service 
or any service-connected disability.  

Hypertension is not shown until many years after service.  As 
of VA hospitalization in April 1987, blood pressure 
measurements were 124/80.  During VA audiological treatment 
in November 2002, a past medical history of hypertension was 
indicated, although the report of treatment does not reflect 
that the veteran's blood pressure was measured.  At VA 
treatment in March 2003, blood was measured as 146/76, though 
no history or diagnosis of hypertension was indicated.  In VA 
examination reports, a diagnosis of hypertension and elevated 
blood pressure readings appear in September and October of 
2004, respectively.  The fact that hypertension was not 
treated or diagnosed for many years after service is a factor 
weighing substantially against the veteran's claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The April 2006 VA examination report indicates that the 
veteran first received treatment for hypertension in June 
2005.  Blood pressure at the April 2006 VA examination was 
measured at 160/100, after a number of days of the veteran 
failing to take his prescribed blood pressure medication.  As 
to the matter of entitlement to service connection on a 
secondary basis, the April 2006 VA examiner flatly opined 
that the veteran's hypertension was not caused or aggravated 
by tinnitus, and was not related to service or any service-
connected disability.  There is no competent medical opinion 
of record indicating that the veteran's hypertension is 
related to service or any service-connected disability.  The 
only competent medical evidence of record specifically 
addressing the veteran's contentions on appeal is that of the 
April 2006 VA examiner, which weighs strongly against the 
claim.  The etiology of hypertension is a matter not 
susceptible to lay observation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As a result, the veteran's 
unsupported lay assertion that his hypertensin is due to 
tinnitus or other service-connected disabilities is of no 
probative weight in this matter.   

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application, 
and entitlement to service connection for hypertension is not 
warranted.



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


